Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Peyser US20140005505 discloses in fig. 1 and ¶193 a method for gas detection comprising: receiving, by a gas detector, sensed data indicative of oxygen content in the ambient air. Maddia discloses in fig. 2 and ¶35 configuring a gas detector according to its location. 
However no prior art discloses, teaches or suggests the combination of elements as recited in claim 1 arranged in a manner to include “the gas detector having a first alarm setting comprising a first predefined threshold; when the sensed data is below the first predefined threshold, activating, by the gas detector, an alarm; determining when the gas detector enters an inert work zone; and when the gas detector has entered the inert work zone, deactivating the alarm and altering one or more settings of the gas detector, wherein altering the one or more settings of the gas detector comprises changing the first predefined threshold to a second predefined threshold, and the gas detector is configured to activate the alarm when the sensed data is above the second predefined threshold”.
 	Therefore, claim 1 is allowed with associated dependent claims. 
	Independent claims 11, include limitations analogous to the limitations that are the basis for the allowance of claim 1, thus is similarly allowed with associated dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685